        Case: 1:18-cv-02928-CAB Doc #: 1 Filed: 12/20/18 1 of 4. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 HOLINESS SCIENCE ORGANIZATION                    )   CASE NO.         1:18-cv-2928
 INC., dba ST. TERESA HOLINESS                    )
 SCIENCE CHURCH                                   )   JUDGE
                                                  )
                        Plaintiff,                )   NOTICE OF REMOVAL
                                                  )
 vs.                                              )
                                                  )
 CHURCH MUTUAL INSURANCE                          )
 COMPANY                                          )
                                                  )
                        Defendant.                )


       PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1446,

Defendant, Church Mutual Insurance Company (“CMIC”) hereby removes this action to federal

court. In support thereof, Defendant states as follows:

       1.      Jurisdiction over this action is based on the diversity of citizenship under 28 U.S.C.

§§ 1332 and 1446 because it is a civil action in which (i) the amount-in-controversy exceeds

$75,000, exclusive of interest and costs; and (ii) there is complete diversity of citizenship between

Plaintiff and Defendant. See 28 U.S.C. § 1332.

                               CITIZENSHIP OF THE PARTIES

       2.      CMIC is the named Defendant in the action captioned Holiness Science

Organization Inc., dba St. Teresa Holiness Science Church (“Holiness”) v. Church Mutual

Insurance Company pending in the Court of Common Pleas, Cuyahoga County, Ohio Case No.

CV 18 907307. A true and accurate copy of the Complaint is attached hereto as Exhibit A.

       3.      Plaintiff Holiness is a citizen of Ohio. (See Compl.)
        Case: 1:18-cv-02928-CAB Doc #: 1 Filed: 12/20/18 2 of 4. PageID #: 2



       4.      Defendant CMIC is a citizen of Wisconsin. (See Compl.)

       5.      Defendant CMIC has its principal place of business in WI and is incorporated in

WI, and is, therefore, a citizen of WI.

       6.      The requirements for diversity of citizenship are satisfied under 28 U.S.C. § 1332(a)

because the named Plaintiff and Defendant are citizens of different states.

                                AMOUNT-IN-CONTROVERSY

       7.      The amount-in-controversy, exclusive of interest and costs, exceeds $75,000.

Plaintiff’s prayer for relief includes claimed damages in excess of $395,000 plus punitive damages.

(Compl., ¶ 30, 34, 39, 44.) While Defendant denies liability, assuming liability were proven, the

cost of damages for Count One well exceeds $75,000, satisfying the amount-in-controversy

requirement under 28 U.S.C. § 1332.

                              PROCEDURAL REQUIREMENTS

       8.      The Summons and Complaint were served upon Defendant CMIC by FedEx mail

on November 27, 2018. Accordingly, this Notice of Removal is timely filed within thirty (30)

days of Defendant’s receipt of Plaintiff’s initial pleading. 28 U.S.C. § 1446(b). No Defendant

was properly served prior to November 27, 2018.

       9.      Pursuant to 28 U.S.C. § 1446(a), Defendant is required to file “a copy of all process,

pleadings, and orders served upon” it. No other pleadings have been served to date.

       10.     Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly notify Plaintiff and the

Court of Common Pleas of Cuyahoga County, Ohio of this removal through a Notice of Filing of

Notice of Removal, a copy of which is attached hereto as Exhibit B.
        Case: 1:18-cv-02928-CAB Doc #: 1 Filed: 12/20/18 3 of 4. PageID #: 3



       11.     Defendant reserves all defenses to Plaintiff’s Complaint and the claims asserted

therein including, without limitation, any defenses available under the Ohio Civil Rule of

Procedure 10(D)(2).

       WHEREFORE, Defendant CMIC hereby removes this case from the Court of Common

Pleas of Cuyahoga County, Ohio to this United States District Court for the Northern District of

Ohio, Eastern Division for all further proceedings.



 DATED: 12/20/18

                                             Respectfully submitted,

                                             REMINGER CO., L.P.A.


                                             Robert S. Yallech
                                             Robert S. Yallech (0075494)
                                             11 Federal Plaza Central, Suite 1200
                                             Youngstown, Ohio 44503
                                             (330) 744-1311/
                                             (330) 744-7500 (fax)
                                             Email: ryallech@reminger.com

                                             Gregory G. Guice (0076524)
                                             101 West Prospect Avenue, Suite #1400
                                             Cleveland, Ohio 44115-1093
                                             (216) 687-1311
                                             (216) 430-2291 (fax)
                                             E-mail: gguice@reminger.com

                                             Attorneys for Defendant Church Mutual Insurance
                                             Company
       Case: 1:18-cv-02928-CAB Doc #: 1 Filed: 12/20/18 4 of 4. PageID #: 4



                               CERTIFICATE OF SERVICE


       A copy of the foregoing was mailed by regular U.S. mail and electronically on this 20th

day of December 2018, to the following:


 Harvey Kugelman, Esq.                           Attorney for Plaintiff
 Harvey Kugelman Co. L.P.A.
 2200 Terminal Tower
 50 Public Square
 Cleveland, Ohio 44113
 Email: harveykugelman@gmail.com




                                            Robert S. Yallech
                                            Robert S. Yallech (0075494)
                                            Gregory G. Guice (0076524)
                                            Attorneys for Defendant
